ORDER
PER CURIAM.
James McCaw (McCaw) appeals the Judgment of the Circuit Court of St. Louis County (Court), the Honorable John F. Kintz presiding. A jury convicted McCaw of three counts of Stealing, Section 570.030, and one count of Receiving Stolen Property, Section 570.080. The Court sentenced McCaw, as a persistent offender, to four consecutive seven year terms, to be served consecutive to a federal sentence. McCaw filed a Rule 29.15 Motion alleging ineffective assistance of counsel, and a Request for Evidentiary Hearing. The Court denied the Motion and Request.
On appeal, McCaw argues that the Court erred when it denied his Rule 29.15 motion, because 1) trial counsel failed to object to, and appellate counsel failed to appeal, an improper statement in the prosecutor’s closing argument; 2) trial counsel failed to request a limiting instruction or a mistrial when the State entered a nolle prosequi on one count after evidence had been presented on that count; and 3) the Court failed to enter findings of fact and conclusions of law on his pro se Rule 29.15 claims, as Rule 29.15(j) requires.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).